Hallam, J.
(dissenting).
It appears to me the retainer of intervener as. attorney for plaintiff, if not solicited, was at least procured by Mr. Roe under the contract between intervener and Roe. This contract between intervener and Roe was champertous and void and it vitiated the contract between intervener and plaintiff.
I am of the opinion too that the court should have received the proof offered by defendant of “the general method * * * of doing business” between intervener and Roe under their contract as tending to show that Roe did, in fact, solicit this case.